Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim numbering
	The amendment of 02/03/21 stated that claim 1 was canceled and the applicant added new claims 2-21.  The originally filed claims were claims 1 and  claim 2.  The newly added claims need to be renumbered as new claims 3-22 because claim 2 is still technically pending and has not been canceled by the applicant yet.  The applicant should take notice of this fact in any further response so that the claim numbering is correct.  For the purposes of this office action the examiner is renumbering the newly added claims of 02/03/21 as new claims 3-22.  Currently claims 2-22 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,810,693.   Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated by the patented claims.  The pending claims are broader versions of the patented claims and everything that is claimed is found in the patented claims.  The applicant is simply not claiming some of the data that was stored in the database and that was used in the claim such that it results in the pending claims being a broader version of what has already been patented, and that is anticipated by the patented claims.  The claimed database and mapping of the product spaces to patent claims, the claimed protection status, receipt of a selection, execution of a query to retrieve a list of product spaces, and updating an interface to display the list of spaces, claims, and protection indicia are all recited in the patented claims.  For that reason the pending claims are found to be anticipated by the patented claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim scope includes signals.  The applicant is broadly claiming a computer readable medium.  The specification states on page 15: 

For the purposes of this specification, the term "machine-readable medium" shall be taken to include any medium which is capable of storing or encoding a sequence of instructions for execution by the machine and that cause the machine to perform any one of the10 methodologies of the inventive subject matter. The term "machine-readable medium" shall accordingly be taken to include, but not be limited to, solid-state memories, optical and magnetic disks, and carrier wave signals. Further, while the software is shown in FIG. 15 to reside within a single device, it will be appreciated that the software could be distributed across multiple machines or15 storage media, which may include the machine-readable medium. 

Therefore, the scope of the claimed computer readable medium includes signals according to the specification and the scope includes signals based on the broadest reasonable interpretation that would be accorded to this term anyway.  The examiner suggests amending the claims to recite a “non-transitory” computer readable medium to overcome this rejection and render the claims statutory at step 1 of the eligibility analysis.

Claims 2-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims 2-9, 17-22 recite a method and a system; therefore, the claims pass step 1 of the eligibility analysis.  Claims 10-16 do not pass step 1 as addressed immediately above.  
For step 2A, the claim(s) recite(s) an abstract idea of storing data about the patent portfolio of a client and associating patent claims to product spaces so that data about product spaces and the patents that are covered in that area can be retrieved and displayed.  This is the act of performing intellectual property management and the mere storage and retrieval of information about patents and their claim status.  
For claim 2, the abstract idea is defined by the elements of:
tracking and displaying relationships between various domains of IP information selected from the group of claims, prosecution history, products, concepts or art

Using claim 3 as a representative example that is applicable to claims 10 and 17, the abstract idea is defined by the elements of:
map an association, in a database, between one or more patent claims and a respective product space from a set of product spaces, 
wherein the database includes patent claims, the set of product spaces, and client information associating clients with at least one product space from the set of product spaces, and 
wherein each respective product space of the set of product spaces includes, for each client, a protection indicia of: selected, broad, or none; 
receive an indication that the product space has been selected for a client; 
in response to the selection, execute a query to retrieve, from the database, a list of product spaces for the client, product space patent claims associated with the list of product spaces, and the protection indicia corresponding to each product space in the list of product spaces; and PRELIMINARY AMENDMENTPage 3 Serial Number: 17/025,847Dkt: 2385.002US4 Filing Date: September 18, 2020

include a view that includes the list of product spaces, the product space patent claims, and the protection indicia corresponding to each product space in the list of product spaces

The above limitations are reciting a certain method of organizing human activities that is the act of managing intellectual property assets by tracking and displaying relationships between various domains of IP information.  The claimed steps can be performed by people manually storing data with pen and paper.  The claims are reciting the association of product space data to patent claim data in a database so that it can be retrieved upon request.  This defines a certain method of organizing human activity that is a legal interaction.  The field of intellectual property such as patents involves human beings looking at patent claims and their status as well as correlating products to the patents they are covered by.  The act of storing and retrieving data regarding patents and their status along with associations to product spaces is a concept that is considered to be a legal interaction that is managing an intellectual property asset.  This defines an abstract idea per the guidance that constitutes the PEG.



The additional elements of the claim amount to:
at least one processor and memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform the steps that define the abstract idea, the recitation to display of an interface with a product space user interface element (a button, a link, selectable icon), and the computing device.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computing device with an interface (inherent to all commuters) and a processor and memory that is being merely used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited computing device with an interface that has an interface element.  All computers have an interface that allows for data display and data input from a user.  The recitation to the interface element is reciting something such as a link or button or icon that is selectable on an interface.  This is reciting an inherent aspect to an interface that is conventional in nature and does not define a particular machine.  The claimed computing device with an interface does not amount to more than a mere instruction for one to use a computer to implement the abstract idea.  The claimed processor and memory are claimed as performing the steps that define the abstract idea.  This also does not amount to more than a mere instruction to implement the abstract idea on a computer.  The use of the processor is to map an association between data, display data to a user device, and receive a data selection so that a search query can be executed to provide search results that are for the selected product space(s).  This indicates that the processor and the computing device with the claimed interface are being used simply as a tool to execute the abstract idea.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device (with an interface with an element) and a processor with memory to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  
For claims 4, 11, 13, the recitation to the database having a patent application identification with a product space, and where the view includes a list of patent applications associated with a list of product spaces is a further recitation to the same abstract idea of claims 1, 10, and 17.  The data that is used and associated to each other in the database (and that is displayed) is part of the abstract idea.  Nothing additional is claimed for consideration at the 2nd prong or step 2B.
For claims 5, 12, 19, the receiving of a selection of patent claims, retrieving a list of patent applications corresponding to the client and a list of claims, and including the view as claimed is considered to be further elements to the abstract idea of the claims.  People can perform the recited steps absent the recitation to the computer or the processor.  The claim is simply reciting the receipt of data from a user that defines a search, and retrieval of data as search results.  The use of the computing device and processor has been treated in the same manner as set forth for claims 1, 10, and 17.
For claims 6-9, 13-16, 20-22, the claimed list of products spaces with the list of claims, status of each patent claim and a list of statuses, and a list of concepts, are further recitations to the abstract idea of the claims.  The same is noted for the prior art references and the view including the prior art references.  Claiming what the view is providing by way of the information being provided to the user is part of the abstract idea.  Nothing additional is claimed for consideration at the 2nd prong or step 2B that was not addressed for claims, 1, 10, and 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rivette et al. (20030046307).
For claim 2,  Rivette discloses a system and method of cataloging and providing intellectual property information (patent information) to users that includes mapping of patents to products.  Rivette teaches the tracking and display of relationships between various domains of IP information that includes products and patents that includes the claims.  Rivette discloses that a client can store data relating to their IP assets and the products that are covered by those IP assets.  Rivette discloses that groups databases can be used.  Paragraphs 303-360 disclose the different types of groups databases that are used to store data relating to patents.  Also see paragraph 023.  This includes information regarding patents that are mapped to products, see paragraphs 264, 266, 273.  Product information is stored regarding the products that correspond to patented products.  Rivette discloses a BOM database that includes patents that are mapped to products, see paragraphs 346-348, 853-856, 871, 969-974.  Rivette teaches that a group can be searched, see paragraph 419.  Rivette teaches that client specific information is stored in a database, and that includes a product space such as a product name, which is satisfied by the use of product groups that are mapped to patents in Rivette.  Rivette teaches in the figures that an interface is used that includes a plurality of selectable elements as claimed.  For example, see figure 58 that teaches two portions 5804 and 5806.  Also see figure 18.  Upon selection by a user of a selectable element, the associated data is displayed in a second portion.  Rivette teaches in paragraph 419 that searching of a group can occur, which includes any of the group databases that are mapping patents to products.  In paragraph 880 Rivette discloses the display of a product name and a status for the product.  Rivette anticipates what is claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rivette et al. (20030046307) in view of Panchal et al. (20030191654).
For claims 3, 10, 17, Rivette discloses a system and method of cataloging and providing intellectual property information (patent information) to users that includes mapping of patents to products.  Rivette discloses that the invention is computer implemented and this includes a processor and memory as claimed.  Rivette discloses that a client can store data relating to their IP assets and the products that are covered by those IP assets.  Rivette discloses that groups databases can be used.  Paragraphs 303-360 disclose the different types of groups databases that are used to store data relating to patents.  Also see paragraph 023.  This includes information regarding patents that are mapped to products, see paragraphs 264, 266, 273.  Product information is stored regarding the products that correspond to patented products.  Rivette discloses a BOM database that includes patents that are mapped to products, see paragraphs 346-348, 853-856, 871, 969-974.  Rivette teaches that a group can be searched, see paragraph 419.  This satisfies the claimed database.  Rivette teaches that client specific information is stored in a database, and that includes a product space such as a product name, which is satisfied by the use of product groups that are mapped to patents in Rivette.  The claimed map of an association is satisfied by Rivette disclosing the mapping of product to patents.  Rivette teaches in the figures that an interface is used that includes a plurality of selectable elements as claimed.  For example, see figure 58 that teaches two portions 5804 and 5806.  Also see figure 18.  Upon selection by a user of a selectable element, the associated data is displayed in a second portion.  With respect to the claimed receiving of a search query, performing the search, and generating results, Rivette teaches in paragraph 419 that searching of a group can occur, which includes any of the group databases that are mapping patents to products.  In paragraph 880 Rivette discloses the display of a product name and a status for the product.
Not disclosed by Rivette is that a list of product spaces, patent claims associated with the product spaces, and protection indicia for patent claims is retrieved and displayed.
Panchal teaches a system that maps products to patents.  See paragraph 013-015.  A user can specify a product space from a menu of products (by category) and can be provided with information on patents for a given product.  The information includes the patent itself (includes the claims) and the status of the patent (satisfies the claimed protection indicia).  See paragraphs 018, 071, where it is disclosed that patent status is included in the information provided to the user.  Paragraph 059 teaches that the system can be used by a company to catalog their patent portfolio as it relates to products in certain categories.  The categories for the products satisfies the claimed product spaces.  Paragraph 077 discloses the product map that allows for searches to be performed.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Rivette with the further ability to provide the user with the ability to select product spaces that are specifying products as taught by Panchal to allow for the display of patent claim information along with status information for the patents.  The examiner considers the claimed protection indicia that can be none to read on the status of patent claims.  While not disclosed, it would have been obvious to one of ordinary skill in the art of patents to have the status include a protection status for the patent claims such as allowed, abandoned, or still pending.  Those of ordinary skill in the art recognize that the status of claims is either going to be pending, allowed or abandoned.  
With respect to also displaying the patent claims associated with the list of product spaces, Rivette teaches that the database includes patent documents that can be displayed and searched, which includes the claims that are an integral part of a patent.  See paragraphs 311-315.   Panchal teaches the same thing as far as teaching that a copy of the patent (inherently includes claims) is provided to the user.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to also display the patent claims for the product spaces so that a user can view the claims for the patent that is mapped to the product.  Rivette and Panchal teach that patents and patent documents are able to be viewed, and this includes the claims for various patents.  It does not involve more than ordinary skill in the art to display the patent claims as well as the product that is mapped to the patent and protection status of the claims.  One of ordinary skill in the art would be motivated to also display the claims because this is an important piece of information that it known to be useful, as taught by Rivette and Panchal disclosing that the patent document can be viewed.
For claims 4, 11, 18,  Rivette discloses that a patent application identification is stored, which is the storage of patent numbers or patent application numbers.  Rivette teaches that patents are mapped to products in a database, which includes identification such as patent or application numbers.  While not disclosed by figure 102 of Frank and that has been provided to Rivette, it would have been obvious to one of ordinary skill in the art to at the time the invention was made to include protection indicia or application identification such as the patent number or application number that maps to a given product.  
	For claims 5-7, 12-14, 19-21,  Rivette teaches that the database includes patent documents that can be displayed and searched, which includes applications and the claims that are an integral part of a patent application.  See paragraphs 311-315.   Not disclosed is the display of a list of patent claims for patent applications.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to display the patent claims so that a user can view the claims for a given patent application.  Rivette teaches that patents and patent documents are able to be viewed.  It does not involve more than ordinary skill in the art to display the patent claims that relate to a patent or patent application.  
For claims 8, 15, 22, the applicant is reciting the display of data that is considered to be reciting non-functional descriptive material.  Non-functional descriptive material cannot lend patentability to an invention that would have otherwise been anticipated by the prior art. In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (noting that “when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability”).  Reciting that concepts are displayed is a recitation to non-functional descriptive material that is akin to printed matter.

For claims 9, 16, Rivette teaches that the stored data in the database also includes prior art for the patents, see paragraphs 313, 324, 795, 797 as examples.  This satisfies the claimed prior art reference for each patent claim (references are applied to claims) and teaches that the prior art can be viewed.  This satisfies what is claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687